NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

JAMIE GEER,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1032
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.



PER CURIAM.

             Affirmed.



SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.